UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7693


DARRELL HARRIS,

                     Petitioner - Appellant,

              v.

WARDEN HUDGINS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. John Preston Bailey, District Judge. (1:20-cv-00096-JPB-JPM)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell Harris, a federal prisoner, appeals the district court’s order denying relief on

his 28 U.S.C. § 2241 petition in which he sought to challenge his conviction by way of the

savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his

conviction and sentence in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255

motion would be inadequate or ineffective to test the legality of his detention. Section

2255 is inadequate and ineffective to test the legality of a conviction when: (1) at the time

of conviction, settled law of this circuit or the Supreme Court established the legality of

the conviction; (2) subsequent to the prisoner’s direct appeal and first § 2255 motion, the

substantive law changed such that the conduct of which the prisoner was convicted is

deemed not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping provisions

of § 2255 because the new rule is not one of constitutional law. In re Jones, 226 F.3d 328,

333-34 (4th Cir. 2000).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s order. Harris v. Hudgins, No. 1:20-cv-00096-JPB-JPM (N.D.W. Va.

Nov. 15, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2